DETAILED ACTION
	The following is a Final Office action in response to communications received 12/3/21. Claims 1-3 have been amended. Therefore, claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for processing application notifications”. Claim(s) 1 recite(s) the limitation(s) of “defining, by a computing device, a format of alerts”, “identifying, based on the first alert and the second alert, one or more scripts configured to address the issue in the execution of the one of the plurality of microservices”, and “generating, by the computing device, a third alert based on a comparison of the first alert and the second alert, wherein the third alert comprises an indication of the one or more scripts”. This/These limitation(s), as drafted, is(are) a process/processes that, under its/their broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind, but for the recitation of generic computer components. That is, other than reciting “a computing device”, “a second computing device”, and “a third computing device” in claim 1, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “by a computing device” and “by the computing device” language, the claim(s) encompass(es) the user manually defining a data “defining, by a computing device, a format of alerts” limitation above describe(s) the concept of “using categories to organize, store, and transmit information”, which corresponds to concepts identified as abstract ideas by the courts, such as in Cyberfone. The concept(s) described in claim(s) 1 are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in claim(s) 1 of using categories to organize, store, and transmit information is an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements recited including “a computing device”, “a second computing device”, and “a third computing device” in claim 1 are recited at a high level of generality, i.e., as generic computing device performing a generic computer function of defining a data structure format (alert), receiving data, comparing data, and transmitting data. This generic computing device limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.

Claim(s) 8 and 15 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for translating notification formats”. The claim(s) recite(s) the limitation(s) of “translating the content of the received notification into a translated notification that is in another format”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device” and “a second computing device” in claim 8 and “one or more processors”, “memory”, “a first computing device”, and “a second computing device” in claim 15, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “by a computing device” language in claim 8 and “cause the apparatus to” language in claim 15, the claim(s) encompass(es) the user manually translating the format of one Zuili v. Google. The concepts described in claim(s) 8 and 15 are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in claim(s) 8 and 15 of collecting and transmitting data is an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements recited including “a computing device” and “a second computing device” in claim 8 and “one or more processors”, “memory”, “a first computing device”, and “a second computing device” in claim 15 are recited at a high level of generality, i.e., as generic processor performing a generic computer function of collecting, translating, and transmitting data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim(s) 2-7, 9-14, and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrick (U.S. Patent No. 8,650,320).
Regarding claim 8, Merrick discloses a method comprising:
receiving, by a computing device, a notification from a first computing device, the notification including content indicative of an issue in execution of a microservice of an application, and the notification being code in source code of the application and in a format different from that of other received notifications (col. 1, ln. 53-60, col. 6, ln. 53 - col. 7, ln. 3, A translator is a system that sits between two or more systems and transmits messages between the systems by using protocols known to the systems. The systems that communicate with a translator are known as end-points. A translator transmits messages by receiving messages from one channel, comprising a first transmission, col. 4, ln. 6-11, fig. 3A);
translating, by the computing device, the content of the received notification into a translated notification that is in another format readable by a second computing device (col. 1, ln. 53-60, A translator is a system that sits between two or more systems and transmits messages between the systems by using protocols known to the systems. The systems that communicate with a translator are 
providing, by the computing device, the translated notification to the second computing device for evaluation of the content of the received notification (col. 1, ln. 53-60, A translator is a system that sits between two or more systems and transmits messages between the systems by using protocols known to the systems. The systems that communicate with a translator are known as end-points. A translator transmits messages by receiving messages from one channel, comprising a first transmission, converting the messages into messages having encodings accepted by the second channel, and then transmitting the converted messages to the second end-point using the second channel, comprising a second transmission, col. 4, ln. 6-15, col. 6, ln. 53 - col. 7, ln. 3, fig. 3A).
Claim(s) 15 is(are) the system implementation which implement claim the method of claim(s) 8 and is(are) rejected on the same grounds as claim(s) 8.

Response to Arguments
Applicant's arguments filed 12/3/21 have been fully considered but they are not persuasive.
In response to applicant’s argument (see p. 8-9 of remarks) that the claims are not directed to an abstract idea, the examiner respectfully disagrees.
The examiner notes that each of “defining, by a computing device, a format of alerts”, “identifying, based on the first alert and the second alert, one or more scripts configured to address the issue in the execution of the one of the plurality of microservices”, and “generating, by the computing device, a third alert based on a comparison of the first alert and the second alert, wherein the third alert comprises an indication of the one or more scripts” are mental processes. Defining alert formats involves judgment and opinion in deciding the format of alerts, which is an arbitrary choice made by a “receiving a first alert”, “receiving a second alert”, and “transmitting a third alert”, which in concert with the “defining, by a computing device, a format of alerts” limitation above describe(s) the concept of “using categories to organize, store, and transmit information”, which corresponds to concepts identified as abstract ideas by the courts, such as in Cyberfone. Therefore, numerous abstract ideas are present in claim 1.
As to claims 8 and 15, the claims recite “translating the content of the received notification into a translated notification that is in another format” which involves a mental process including evaluation and judgment. The claims also recite the limitations “receiving a notification from a first computing device” and “providing the translated notification to the second computing device”, which describe(s) the concept of “collecting and transmitting data”, which corresponds to concepts identified as abstract ideas by the courts, such as in Zuili v. Google.
In response to applicant’s argument (see p. 9-11 of remarks) that the claims integrate the abstract idea into a practical application, the examiner respectfully disagrees.
The examiner notes that the additional limitations or limitations as a whole of claim 1 do not provide “an improvement in the functioning of a computer, or an improvement to other technology or technical field” (see MPEP 2106.04(d)(I)), instead the format of alerts is determined, alerts are received that indicate a particular microservice has been executed, scripts to resolve the issue identified by some alerts are identified, a third alert is generated and then transmitted to another computing device. None of these items in any way effects the functioning of a computer or technology. The computer does not run faster, more efficiently, or more cost effectively, the computer itself is not improved, changed, or altered by these method steps.

In response to applicant’s argument (see p. 11 of remarks) that the claims add significantly more than the abstract idea, the examiner respectfully disagrees.
The examiner notes that the test for significantly more is whether the claim “effects a transformation or reduction of a particular article to a different state or thing” (see MPEP 2016.05(c)). In the case of claims 1, 8, and 15 no transformation or reduction is made to any article (which is a “physical object or substance”), instead data structures are formed, data is transferred and received, but nothing alters the physical structure of the computing device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113